Citation Nr: 0619067	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-29 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2001, for the grant of service connection for Parkinson's 
disease.


WITNESSES AT HEARING ON APPEAL

The appellant and K.S. (an observer)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from October 1968 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted service connection for Parkinson's disease and 
assigned a 30 percent disability rating effective from 
January 30, 2001.  However, in the August 2003 statement of 
the case (SOC), the effective date was changed to October 31, 
2001, on the premise this was the date of receipt of the 
reopened claim for this condition.  The veteran wants an 
earlier effective date.

One additional preliminary point worth mentioning, in January 
2003 the veteran designated the African American PTSD 
Association to represent him in this appeal.  See his VA Form 
21-22.  But according to a more recent Report of Contact, 
dated November 9, 2005, the veteran indicated he would be 
testifying at his hearing, alone, and did not want 
representation.  He said that he would be proceeding, 
instead, on his own behalf (pro se).  And that is what he did 
during his travel Board hearing later that month.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In July 1980 and September 1985 rating decisions, the RO 
denied service connection for drawing muscles and right-side 
numbness and trembling hands as secondary to service-
connected malaria, respectively; the veteran did not appeal.



3.  August 1998, July 1999, February 2000, and May 2000 
rating decisions denied the veteran's petition to reopen his 
previously denied claims of entitlement to service connection 
for a muscle disorder and hand tremors, including as due to 
service-connected malaria; again, he did not appeal.   

4.  The veteran's claim for service connection for 
Parkinson's disease was received by the RO on October 26, 
2001.


CONCLUSION OF LAW

The requirements are met for a slightly earlier effective 
date of October 26, 2001, for the grant of service connection 
for Parkinson's disease; but the veteran is not entitled to 
an effective date retroactive to 1972, as he is requesting.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.

But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran received VCAA 
letters in June 2002 and more recently in June 2005.  The 
letters explained the type of evidence required to 
substantiate his initial claim for service connection, as 
well as indicated what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  These letters did not provide 
adequate notice regarding a disability rating and an 
effective date upon the granting of service connection for 
Parkinson's disease, but an even more recent May 2006 letter 
did.  It explained how a disability rating and an effective 
date are determined when, as here, service connection is 
granted.  So the veteran already has received a Dingess 
letter.  Consequently, there is no prejudice to him in 
proceeding with the issuance of a final decision at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Here, the Dingess elements have been 
addressed by the RO, as evidenced by the May 2006 letter.

The Board realizes there was no specific mention, per se, in 
the VCAA letters of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the June 2002 and June 2005 VCAA 
notices therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in June 2002, so prior to the RO's initial adjudication of 
his claim for service connection in December 2002.  
Consequently, this complied with the Pelegrini II and 
Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And even 
since his more recent VCAA letter in June 2005, including at 
his November 2005 hearing before the undersigned Veterans Law 
Judge (VLJ), the veteran has not indicated that he has any 
additional relevant evidence to submit or that needs to be 
obtained.  Nor did he request that additional evidence be 
obtained by the RO following the May 2006 Dingess compliance 
letter.  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate 
his claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2005).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Here, the veteran first filed a claim for service connection 
for drawing muscles and right-side numbness in June 1980.  A 
July 1980 rating decision denied his claim.  In July 1985, he 
submitted a claim for trembling hands as secondary to 
service-connected malaria, which was denied in a September 
1985 rating decision.  And in an August 1998 rating decision, 
the RO denied his petition to reopen his previously denied 
claim for service connection for a muscle disorder.  
Subsequent decisions in July 1999, February 2000, and May 
2000 also denied his petitions to reopen his previously 
denied claim of entitlement to service connection for hand 
tremors, as secondary to service-connected malaria.

Each time the RO denied his claim, the RO sent the veteran a 
letter notifying him of the unfavorable decision and 
apprising him of his procedural and appellate rights, but he 
did not appeal any of those decisions.  Consequently, they 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 4005 (within one year from the 
date of mailing the notice of the RO's decision, a notice of 
disagreement (NOD) must be filed to initiate an appeal of any 
issue adjudicated by the RO).  See also 38 U.S.C.A. § 7105(c) 
(If an NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final and binding on 
the veteran based on the evidence then of record). 

The veteran's claim for service connection for Parkinson's 
disease, including as secondary to his service-connected 
malaria, was received on October 26, 2001.  A few days later, 
on October 31, 2001, he submitted another similar statement 
requesting service connection for Parkinson's disease.  
Following a VA examination, a December 2002 RO decision 
granted service connection for Parkinson's disease and 
assigned a 30-percent disability rating effective 
January 30, 2001.

In response to the RO's decision granting his claim for 
service connection for Parkinson's disease, the veteran filed 
a notice of disagreement in February 2003 requesting an 
earlier effective date.  And, as mentioned, in August 2003 
statement of the case the RO denied his claim for an earlier 
effective date.  Indeed, the RO changed the effective date to 
October 31, 2001 (on the premise that the January 30, 2001, 
statement did not specifically mention Parkinson's disease 
as being claimed).  The veteran perfected his appeal to the 
Board for an earlier effective date in August 2003 (by filing 
a timely VA Form 9).

The correct effective date in this case is October 26, 2001 
(rather than October 31, 2001).  So this corrected effective 
date is only very slightly earlier than the existing 
effective date.  The veteran wants a much earlier effective 
date, indeed retroactive to 1972, because he says his 
tremors, muscle shaking, etc., (which he repeatedly filed 
claims for in years past dating back to then), were, 
in actuality, symptoms of his Parkinson's disease.  This 
argument for receiving an earlier effective date on this 
basis, however sincere, is misplaced.  Where, as here, there 
were several prior RO decisions (even which, as the veteran 
claims, addressed various symptoms that perhaps may have been 
early, prodromal indications of his later diagnosed 
Parkinson's disease), the effective date for his award does 
not necessarily relate back to those earlier decisions or his 
original claim.  Rather, if, as here, those decisions became 
final and binding on him because they were not timely 
appealed, for whatever reason, then the date of receipt of 
his reopened claim will be the effective date of his award.  
See Sears v. Principi, 16 Vet. App. 244 (2002).

There is no indication the veteran either appealed any of the 
RO's previous rating decisions or specifically acted to 
reopen his claim prior to October 26, 2001.  In fact, he has 
not alleged that he made any such attempts to file a claim 
prior to that date.  And his file does not contain a written 
claim, either formal or informal, until the October 26, 2001, 
statement (on VA Form 21-4138).  The RO received that 
statement many years after first denying his claim in July 
1980, and over a year following the RO's most recent denial 
of his claim in May 2000.  So as the effective date can be no 
earlier than the date of receipt of his reopened claim, 
October 26, 2001 is the correct effective date in this 
particular instance.  See 38 C.F.R. 3.400(q),(r).  See also 
Melton v. West, 13 Vet. App. 442 (2000).

And while the Board is mindful of the veteran's contentions 
that his Parkinson's disease has existed ever since his 
military service (as manifested initially by tremors, muscle 
shaking, etc.), even if indeed true, there simply is no 
provision for payment of benefits from an earlier date based 
on a disorder's existence from a date prior to the actual 
receipt of the claim.  So even acknowledging this argument, 
October 26, 2001 is the correct effective date.  See 
38 C.F.R. §§  3.400(b)(2), (r).

If, per chance, the veteran believes the RO's prior decisions 
in 1980, 1985, 1998, 1999, and 2000 were incorrect in failing 
to grant his claim, then he must collaterally attack those 
prior decisions on the basis of clear and unmistakable error 
(CUE).  See 38 C.F.R. § 3.105(a).  And if he is successful in 
showing CUE in those earlier decisions, this would provide a 
viable basis for assigning an earlier effective date.  But he 
has not alleged CUE in this appeal.  Consequently, the 
preponderance of the evidence is against his claim for an 
earlier effective date, meaning the benefit-of-the-doubt rule 
is inapplicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

A slightly earlier effective date of October 26, 2001, is 
granted for service connection of Parkinson's disease; but to 
the extent the veteran is requesting an even earlier 
effective date, his claim is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


